                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JEROME DERNS,                            :
                                         :
            Petitioner                   :
                                         : CIVIL ACTION NO. 3:CV-19-0282
      v.                                 :
                                         :      (Judge Mannion)
MARK CAPOZZA,                            :
                                         :
            Respondents                  :

                                MEMORANDUM

      Petitioner, Jerome Derns, an inmate confined in the Fayette State

Correctional Institution, LaBelle, Pennsylvania, filed the instant petition for writ

of habeas corpus pursuant to 28 U.S.C. §2254. He challenges a conviction

imposed by the Bucks County Court of Common Pleas. (Doc. 1). For the reasons

outlined below, the petition will be transferred to the United States District Court

for the Eastern District of Pennsylvania.



Discussion

      “The federal habeas corpus statute straightforwardly provides that the

proper respondent to a habeas petition is 'the person who has custody over [the

petitioner]. 28 U.S.C. §2242, see also §2243. . . .'[T]hese provisions contemplate

a proceeding against some person who has the immediate custody of the party
detained, with the power to produce the body of such party before the court or

judge, that he may be liberated if no sufficient reason is shown to the contrary.”

Rumsfeld v. Padilla, 542 U.S. 426, 433-436 (2004)(emphasis in original)(citations

omitted). In Padilla, the Court added that “[t]he plain language of the habeas

statute thus confirms the general rule that for core habeas petitions challenging

present physical confinement, jurisdiction lies in only one district; the district of

confinement.” Id. at 442. The district court must have personal jurisdiction over

the petitioner’s custodian. Braden v. 30th Judicial Circuit Court of Kentucky, 410

U.S. 484, 495 (1973). This Court does not have that jurisdiction.

      Petitioner is challenging his 2017 conviction in the Bucks County Court of

Common Pleas. (Doc. 1). The district in which Petitioner was convicted is the

Eastern District of Pennsylvania. However, Petitioner is confined at SCI-Fayette,

which is located in the Western District of Pennsylvania. Petitioner has no

connection whatsoever with the Middle District of Pennsylvania, and this Court

is without jurisdiction.

      However, notwithstanding the issue of jurisdiction, a court may transfer any

civil action for the convenience of the parties or witnesses, or in the interest of

justice, to any district where the action might have been brought. 28 U.S.C.

§1404(a); See also, Braden v. 30th Judicial Circuit of Kentucky, 410 U.S. 484

(1973). Because habeas proceedings are generally considered civil in nature,


                                         2
see Hinton v. Braunskill, 481 U.S. 770, 776 (1987), the term “civil action”

includes habeas petitions. Parrott v. Government of Virgin Islands, 230 F.3d 615,

620 (3d Cir. 2000).

      Title 28 U.S.C. §2241(d) provides:

      (d) Where an application for a writ of habeas corpus is made by a
      person in custody under the judgment and sentence of a State court
      of a State which contains two or more Federal judicial districts, the
      application may be filed in the district court for the district wherein
      such person is in custody or in the district court for the district within
      which the State court was held which convicted and sentenced him
      and each of such district courts shall have concurrent jurisdiction to
      entertain the application. The district court for the district wherein
      such an application is filed in the exercise of its discretion and in
      furtherance of justice may transfer the application to the other district
      court for hearing and determination.

      Since the amendment of that section, it has been the agreed practice of the

United States District Courts for the Eastern, Middle and Western Districts of

Pennsylvania, to transfer any habeas petitions filed by a petitioner incarcerated

in their respective districts to the district which includes the county where the

conviction was had. The Petitioner is attacking a conviction imposed by the Court

of Common Pleas for Bucks County, Pennsylvania. Since the trial court, as well

as any records, witnesses and counsel, are located within the United States

District Court for the Eastern District of Pennsylvania, it would be prudent to

transfer this action to the Eastern District.




                                          3
            A separate Order will be issued.



                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge

DATED: April 9, 2019
19-0282-01.wpd




                                               4
